Citation Nr: 1811168	
Decision Date: 02/22/18    Archive Date: 03/06/18

DOCKET NO.  14-15 828	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder.


REPRESENTATION

Veteran represented by:	Jan Dils, Attorney


ATTORNEY FOR THE BOARD

Joshua Castillo, Associate Counsel

INTRODUCTION

The Veteran had active duty from July 1982 to November 1982, June 1983 to December 1984, and November 1990 to April 1991, with service in Southwest Asia.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  Jurisdiction over the Veteran's file has subsequently been transferred to the RO in Houston, Texas.

In April 2014, the Veteran requested a hearing before a Veterans Law Judge, but in November 2016, she withdrew her hearing request.

The issue of entitlement to service connection for dysthymic disorder has been recharacterized as service connection of an acquired psychiatric disorder in accordance with Clemons v. Shinseki, 23 Vet. App. 1 (2009).
 

FINDING OF FACT

The Veteran's current posttraumatic stress disorder (PTSD) is related to an in-service stressor.


CONCLUSION OF LAW

The criteria for entitlement to service connection for PTSD are met.  38 U.S.C. §§ 1110, 1154, 5107(b) (2012); 38 C.F.R. §§ 3.303, 3.304(f) (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran seeks service connection for an acquired psychiatric disorder, which has been diagnosed as depression, dysthymic disorder, and PTSD.  The Veteran served as a medical specialist in Seattle, Washington, and Saudi Arabia.  She reports very emotional reactions to treating severely injured and dying soldiers.  See VA examination (February 2003); Private psychological evaluation (October 1, 2013).  She also reports fearing for her life in Saudi Arabia when surface to air missiles fired from the roof of her building intercepted incoming SCUD missiles.  See VA examinations (February 2003; September 2012).  The Veteran further reports that she experienced suicidal ideation while stationed in Saudi Arabia and that she began to experience anxiety and heart palpitations after service.  See Private psychological evaluation (October 1, 2013).  While she did not report mental health problems during service, VA and private mental health clinicians agree that the Veteran underreports her symptoms.  See id., VA examination (February 2003).  Moreover, treatment records dated prior to the appeal further demonstrate her decision to deal with her mental health symptoms herself.  See VA treatment record (April 24, 2000) (noting that the Veteran declined mental health treatment despite signs of depression).

The Board finds that service connection is warranted for PTSD.  Establishing service connection for PTSD generally requires:  (1) medical evidence diagnosing PTSD; (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a link between current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f).

A diagnosis of PTSD must be established in accordance with 38 C.F.R. § 4.125(a), which mandates that, for VA purposes, all mental disorder diagnoses must conform to the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders (DSM).  See id.  The Board notes that during the pendency of the Veteran's appeal, the VA amended the applicable regulations to transition to the use of the DSM-5.  See 80 Fed. Reg. 14308 (March 19, 2015).

The Board finds that service connection for PTSD is warranted because the Veteran has been diagnosed with PTSD linked to the traumatic events during service.

First, the Veteran has a current diagnosis of PTSD by a mental-health professional.  See Private psychological evaluation (October 1, 2013); Cohen v. Brown, 10 Vet. App. 128, 140 (1997).  While the Veteran has not undergone VA examination since her initial diagnosis of PTSD in October 2013, remand for VA examination is not necessary as there is sufficient evidence to resolve reasonable doubt in the Veteran's favor.  See 38 C.F.R. § 3.159(c)(4); Mariano v. Principi, 17 Vet. App. 305, 312 (2003); see also VA examination (September 2012) (diagnosing dysthymic disorder).

Second, the February 2003 and September 2012 examiners indicated that the Veteran's account of SCUD missile attacks satisfied the in-service stressor requirement, even though they did not find that the Veteran met all of the criteria for a diagnosis of PTSD.  Indeed, the Veteran's account is consistent with the circumstances of her service in Saudi Arabia.  Significantly, none of the lay or medical evidence of record opposes the validity of the Veteran's report stressors.  The Board notes that the Veteran need not corroborate every detail of the attack or that she personally participated in the attack.  See Suozzi v. Brown, 10 Vet. App. 307 (1997); Pentecost v. Principi, 16 Vet. App. 129 (2002).  As the occurrence of the reported stressor is not in question and the October 2013 psychologist determined that it was sufficient to support a diagnosis of PTSD, the Board finds that the in-service stressor requirement has been met.  38 C.F.R. § 3.304(f)(3).

Third, the October 2013 psychological evaluation links the Veteran's current PTSD symptomatology to her in-service stressor.  Indeed, the detailed evaluation report shows that the Veteran reported intrusive thoughts, recollections, and nightmares of her in-service stressors.

The Board notes that while the Veteran has been diagnosed with depression and dysthymic disorders, such disorders are not related to service.  In February 2003, a VA examiner referred the Veteran for further testing to confirm whether the Veteran suffered depression secondary to Persian Gulf Syndrome.  However, the Veteran never underwent the requested testing.  Then, in September 2012, a VA examiner diagnosed dysthymic disorder and opined that it was not related to service, but rather was a continuation of the depression noted on VA examination in February 2003.  The Board finds that the September 2012 opinion is inconsistent as the February 2003 examiner opined that the Veteran's depression may be related to Gulf War Syndrome.  Moreover, the Board finds that the September 2012 VA examiner's negative opinion is inadequate as it is predicated in part on the absence of in-service diagnosis.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993). Additionally, the February 2003 VA examiner's opinion does not support service connection as the Veteran is not service-connected for or have a current diagnosis of Gulf War Syndrome.  Significantly, the October 2013 private psychological evaluation explains that the Veteran's depression is not related to service.   Accordingly service connection for dysthymic and depressive disorders is not warranted.

In sum, the Board finds that the Veteran's current PTSD is related to an in-service stressor.  Service connection for PTSD is warranted.


ORDER

Service connection for PTSD is granted.





____________________________________________
STEVEN D. REISS 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


